Exhibit 10.1

ONE GAS, INC.

DEFERRED COMPENSATION PLAN

FOR

NON-EMPLOYEE DIRECTORS

ARTICLE I

ESTABLISHMENT OF PLAN

The Board of Directors of ONE Gas, Inc., an Oklahoma corporation (the
“Company”), on February 18, 2014, established this ONE Gas, Inc. Deferred
Compensation Plan for Non-Employee Directors (the “Plan), a non-qualified
deferred compensation plan pursuant to which any Director of the Company who is
not an officer or present employee of the Company, and who is in a position to
contribute to its continued growth, development and future financial success,
may be offered an opportunity to defer all or a portion of his/her compensation
under terms and conditions that will represent a meaningful benefit to such
Director.

ARTICLE II

PURPOSE

The purpose of the Plan is to improve the Company’s ability to attract and
retain Non-Employee Directors who will contribute to the overall success of the
Company.

ARTICLE III

DEFINITIONS

“Beneficiary” shall mean any person designated by a Participant on a form
furnished by the Plan Administrator.

“Board” shall mean the Board of Directors of the Company.

“Cash Deferral Option” shall mean the deferral option specified in Article IX of
the Plan.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Executive Compensation Committee of the Board of
Directors of the Company.

“Common Stock” shall mean the $0.01 par value Common Stock of the Company.

“Company” shall mean ONE Gas, Inc., an Oklahoma corporation, or any successor
thereto.



--------------------------------------------------------------------------------

“Deferred Compensation” shall mean Director Compensation that is deferred by a
Non-Employee Director pursuant to this Plan.

“Deferred Compensation Account” shall mean the deferred compensation account
created by the Company which is payable to a participating Non-Employee Director
under the Plan.

“Deferred Compensation Agreement” shall mean a written agreement to defer
compensation as described in Article VII of the Plan.

“Determination Date” shall mean the last day of a Participant’s term of service
as a Non-Employee Director.

“Director” shall mean a member of the Board of Directors of the Company.

“Director Annual Cash Retainer Fee” shall mean an annual retainer fee paid in
cash by the Company to a Non-Employee Director for service in or for a Plan
Year.

“Director Annual Stock Retainer Fee” shall mean an annual retainer fee paid in
Common Stock by Company to a Non-Employee Director for service in or for a Plan
Year.

“Director Committee Chair Fee” shall mean a fee paid by the Company to a
Non-Employee Director for service as the chairperson of a committee of the Board
in or for a Plan Year.

“Director Compensation” shall mean the compensation paid or payable to an
individual for his/her services as a Non-Employee Director.

“Director Retainer Fees” means the Director Annual Cash Retainer Fee and
Director Annual Stock Retainer Fee.

“Director Services Fee” shall mean such other fees or compensation as the
Company may pay to a Non-Employer Director in lieu of or in addition to Director
Retainer Fees and Director Committee Chair Fees.

“Disabled” and/or “Disability” shall mean that a Participant is unable to engage
in substantial gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident or health plan covering
employees of any employer by whom such participant is employed. A Participant
will be deemed to be Disabled if such Participant is determined to be totally
disabled by the Social Security Administration.

 

2



--------------------------------------------------------------------------------

“Distributable Balance” shall mean the balance of a Participant’s Deferred
Compensation Account on the Determination Date as provided in paragraph XI of
the Plan.

“Distribution Date” shall mean the date on which distribution of amounts
distributable to a Participant under the Plan and Deferred Compensation
Agreement is to be made and/or commenced.

“Dividend Reinvestment Plan” means the dividend reinvestment plan established
and maintained by or for the Company with respect to Common Stock.

“Election” shall mean an irrevocable written election to defer compensation made
by a Non-Employee Director pursuant to the Plan that shall specify the Specified
Time of Distribution and Specified Form of Distribution of Deferred
Compensation.

“Employee” shall mean an individual who is employed by the Company or any
subsidiary or affiliate thereof.

“Equity Compensation Plan” shall mean the ONE Gas, Inc. Equity Compensation
Plan.

“Fair Market Value” shall mean on a particular date the average of the high and
low sale prices of a share of Common Stock in consolidated trading on the date
in question as reported by The Wall Street Journal or another reputable source
designated by the Committee; provided that if there were no sales on such date
reported as provided above, the respective prices on the most recent prior day
for which a sale was so reported.

“Fixed Schedule” shall mean the distribution or payment of Deferred Compensation
deferred under the Plan in a fixed schedule of distributions or payments that
are determined and fixed at the time the deferral of such compensation is first
elected by the Participant or Company under the Plan.

“Investment Return Rate” shall mean the deemed investment rate of return to be
credited to a Participant’s Deferred Compensation Account pursuant to Articles X
and XI of the Plan.

“Non-Employee Director” shall mean any director of the Company who is not also
an employee of the Company.

“Participant” shall mean any Non-Employee Director of the Company who elects to
defer compensation under the Plan.

“Phantom Stock Option” shall mean the deferral option specified in Article IX of
the Plan.

“Plan” shall mean this ONEOK, Inc. Deferred Compensation Plan for Non-Employee
Directors as set forth in its entirety in this document as it may be amended
from time to time.

“Plan Administrator” shall mean the Executive Compensation Committee of the
Company’s Board of Directors or any other committee appointed by the Board of
Directors to act in that capacity.

“Plan Year” shall mean the calendar year.

“Section 409A” shall mean section 409A of the Internal Revenue Code of 1986, as
amended.

 

3



--------------------------------------------------------------------------------

“Specified Employee” shall mean an Employee who, as of the date of the
Employee’s separation from service, is a key employee of the Company if any
stock of the Company is then publicly traded on an established securities market
or otherwise; and for purposes of this definition, an Employee is a key employee
if the Employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the 12-month period ending on a Specified
Employee Identification Date. If an Employee is a key employee as of a Specified
Employee Identification Date, the Employee shall be treated as a key employee
for purposes of the Plan for the entire 12-month period beginning on the
Specified Employee Effective Date. For purposes of identifying a Specified
Employee by applying the requirements of section 416(i)(1)(A)(i), (ii), and
(iii), the definition of compensation under §1.415(c)-2(a) shall be used,
applied as if the Company were not using any safe harbor provided in
§1.415(c)-2(d), were not using any of the elective special timing rules provided
in §1.415(c)-2(e), and were not using any of the elective special rules provided
in §1.415(c)-2(g).

“Specified Employee Effective Date” shall mean the first day of the fourth month
following the Specified Employee Identification Date.

“Specified Employee Identification Date” shall mean December 31.

“Specified Form of Distribution” shall mean a specified form of distribution of
Compensation deferred that is deferred by a Participant’s Election and Deferred
Compensation Agreement.

“Specified Time” shall mean a date or dates that are not discretionary and
objectively determinable at the time an amount of compensation is deferred and
at which objectively determinable deferred amounts are to be payable.

“Specified Time of Distribution” shall mean a Specified Time at which Deferred
Compensation that is deferred by a Participant’s Election and Deferred
Compensation Agreement pursuant to the Plan is required to be distributed or
paid and which is specified in writing by the Participant in and at the time the
deferral of such Deferred Compensation is elected by the Election of a
Participant.

“Subsequent Election” shall mean an election made by a Participant with respect
to the time of distribution or payment of Deferred Compensation under the Plan
that is made at any time after the Election and Deferred Compensation Agreement
that is made by the Participant and/or the Company with respect to such Deferred
Compensation, an election made by a Participant with respect to the time of
distribution or payment of Deferred Compensation under the Plan that is made at
any time after the next preceding Subsequent Election, if any, that has been
made by the Participant and/or the Company with regard to such Deferred
Compensation.

 

4



--------------------------------------------------------------------------------

“Subsequent Election Specified Date” shall mean a specified fixed date in a
calendar year that must be specified in writing by the Participant in a
Subsequent Election that is not less than five (5) years from the date payment
would otherwise have been made to the Participant under the Plan if such
Subsequent Election was not made by the Participant. The written specification
of the Subsequent Election Specified Date shall in all cases specify and fix a
Specified Time that is not less than five (5) years from the date payment would
otherwise have been made to the Participant.

“Subsequent Election Specified Time of Distribution” shall mean a Specified Time
that a Participant is allowed by the Committee to elect in a Subsequent Election
and that is on a Subsequent Election Specified Date.

“Taxable Year” shall mean the Plan Year commencing January 1 and ending the
following December 31.

“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary circumstances arising as a result of events beyond the
control of the Participant, including such events and circumstances as are
described and considered to be an unforeseeable emergency under Code section
409A and the regulations thereunder. It is intended and directed with respect to
any such unforeseeable emergency that any amounts distributed under the Plan by
reason thereof shall not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

ARTICLE IV

EFFECTIVE DATE

The Plan was adopted, established and effective February 18, 2014.

ARTICLE V

ELIGIBILITY

All Non-Employee Directors of the Company shall be eligible to participate in
the Plan.

ARTICLE VI

NON-EMPLOYEE DIRECTOR COMPENSATION DEFERRAL

Non-Employee Directors of the Company are customarily paid an annual Director
Compensation by the Company in the form of a Director Annual Retainer Fee.
Non-Employee Directors who chair a committee of the Board customarily also
receive an additional annual retainer for that position. The Company may from
time to time pay other kinds or amounts of compensation to Non-Employee
Directors of the Company. The Plan allows the Non-Employee Directors to elect to
defer all, part, or none of their Director Compensation, and to have two
(2) deemed investment options, either the Cash Deferral Option or the Phantom
Stock Option, from which to choose as more specifically provided below.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

ELECTION TO DEFER DIRECTOR COMPENSATION

A. Participant Elections. The Plan is a voluntary participation plan, pursuant
to which a Non-Employee Director may make an Election to irrevocably defer the
designated portion of his/her Director Compensation for a Plan Year.

1. An Election by a Non-Employee Director to his/her Director Compensation shall
be made for a Plan Year by executing and entering into an irrevocable written
Election and Deferred Compensation Agreement with the Company on or before
December 31 of the calendar year next preceding the Plan Year for which the
Non-Employee Director elects to defer Director Compensation.

2. A separate irrevocable Election and Deferred Compensation Agreement shall be
made for each Plan Year a Non-Employee Director elects to defer his/her Director
Compensation under the Plan; provided, however, if a Non-Employee Director has
made an irrevocable Election to defer Director Compensation under the Plan for a
Plan Year, such Election and Deferred Compensation Agreement shall remain in
effect and be applicable and irrevocable for the next following Plan Year if a
new and separate Election and Deferred Compensation Agreement is not made and
entered into on or before December 31 of the current Plan Year.

3. Non-Employee Directors may elect to defer Director Compensation within thirty
(30) days after the effective date set forth in Article IV. Thereafter, any
Non-Employee Director otherwise elected or appointed for the first time to the
Board may elect to defer Director Compensation by making and entering into an
irrevocable written Election and Deferred Compensation Agreement within thirty
(30) days after his/her initial election or appointment to the Board that shall
apply to his/her Director Compensation payable with respect to service performed
after the date of such Election and Deferred Compensation Agreement. Any such
initial Election shall be effective for the Plan Year in which it is made, and
thereafter such new Non-Employee Director shall make his/her Election to defer
for subsequent Plan Years pursuant to the first grammatical paragraph of this
Article VII.

4. A Non-Employee Director who is to participate in the Plan and defer Director
Compensation must elect the amount, if any, to be deferred, the type of Deferral
Option, and the time and form of payment, all of which are more specifically
described below.

B. Company Elections. Notwithstanding the foregoing or other provisions of the
Plan, the Company shall be authorized to determine and separately determine and
elect the time and the form of payment of all of certain types of Director
Deferred Compensation. The Company determination and election in such case shall
be made by written action of the Committee or its designee, which shall be taken
and made no later than the Participant becomes

 

6



--------------------------------------------------------------------------------

entitled to the amount thereof by such designation and election, or if later,
the time the Participant would be required to make an election if the
Participant were provided such election. The Company or Committee may in any
such case provide that a Participant shall have no right or opportunity to make
any election with respect to the amount of deferral and time and form of
payment.

C. Participant Subsequent Elections. If the Plan, Company or Committee acting
pursuant to and in accordance with the Plan permits a Subsequent Election under
which a delay in a time of payment or a change in form of payment of Director
Compensation deferred by a Non-Employee Director by his/her Election and
Participation Agreement under the Plan, such Subsequent Election shall not take
effect until at least twelve (12) months after the date on which it is made. In
the case of a Subsequent Election related to a payment to be made as elected in
an Election or any prior Subsequent Election, the first payment with respect to
which such Subsequent Election is made shall be deferred for a period of at
least five (5) years from the date such payment would otherwise have been made.
Any Subsequent Election related to a payment at a Specified Time or pursuant to
a Fixed Schedule may not be made less than twelve (12) months prior to the date
the first scheduled payment to which it relates.

ARTICLE VIII

AMOUNT OF DEFERRAL; DIRECTOR COMPENSATION DEFERRALS

A. Deferral Amounts. A Non-Employee Director who elects to participate in the
Plan as a Participant thereof, may defer all, a portion or none of the following
types of Director Compensation for a Plan Year, as applicable:

1. Director Annual Stock Retainer Fee

2. Director Annual Cash Retainer Fee

3. Director Chair Retainer Fee

4. Director Board Chair Retainer Fee

5. Any other Director Services Fees

B. Designation. The deferral shall be designated in the Non-Employee Director’s
Election and Participation Agreement as a percentage of the form and amount of
the type of Director Compensation to which it applies.

ARTICLE IX

DEFERRAL OPTIONS

A. Deferral Options. A Non-Employee Director who makes an Election to defer
his/her Director Compensation for a Plan Year may elect either:

1. A Cash Deferral Option; or

2. A Phantom Stock Option.

All amounts deferred are subject to the terms of the option elected. The
Election shall be made as part of the Election procedure described in paragraph
VII, above.

 

7



--------------------------------------------------------------------------------

B. Cash Deferral Option. Under the Cash Deferral Option, a participating
Non-Employee Director may elect to defer the receipt of the cash part of all or
a portion of such Non-Employee Director’s annual retainer and/or meeting fee.
Interest will accrue at the rate defined in paragraph X, below.

C. Phantom Stock Option

1. Under the Phantom Stock Option, a participating Non-Employee Director may
elect to defer all or a portion of such fees the Director has elected to receive
in shares of Common Stock under the Company’s Equity Compensation Plan.

2. The electing Non-Employee Director shall receive credit for phantom “stock
units” that are deemed to represent shares of Common Stock equivalent in value
to the amount deferred. The phantom “stock units” will be initially measured and
calculated based upon the Fair Market Value of the Common Stock on the date of
the Non-Employee Director’s Election, or next preceding date of an available
Fair Market Value, if applicable.

3. The number of phantom “stock units” received in lieu of cash is dependent on
the Fair Market Value of Common Stock on the measurement date. The number of
phantom “stock units” received in lieu of shares of Common Stock shall be equal
to the number of shares deferred.

4. “Fractional stock units” will be accounted for as non-interest bearing cash.

5. The measurement date is the regular payment date of the annual retainer,
committee chair annual retainer, if applicable, and/or meeting fee.

6. Dividend reinvestment attributable to such phantom “stock units” shall be
credited as provided in Article X, below.

ARTICLE X

DEFERRED COMPENSATION ACCOUNT

A. General. The Company shall establish a separate “Deferred Compensation
Account” for each Non-Employee Director who becomes a Participant in the Plan
and elects to defer Director Compensation under the Plan and shall credit such
Deferred Compensation Account with the Director Compensation deferred by the
Non-Employee Director.

B. Interest Rate. The amount deferred under the Cash Deferral Option (including
interest earned thereon) will earn interest at the Investment Return Rate
determined annually by the Committee which shall be the Moody’s AAA 30-Year Bond
Index on the first business day of the Plan Year, plus 100 basis points.
Interest will be credited quarterly (on the 1st day of April, July, October and
January) at the applicable Investment Return Rate.

 

8



--------------------------------------------------------------------------------

C. Deemed Dividends. The Deferred Compensation Account of a Non-Employee
Director who has elected the Phantom Stock Option, shall have phantom or deemed
“dividends” on the phantom “stock units” in his/her Deferred Compensation
Account credited to such Account in an amount equal to the dividends paid on
Common Stock. The deemed dividend equivalent received will be treated in a
manner similar to the treatment of dividends under the Dividend Reinvestment
Plan when a Participant therein elects to have dividends reinvested in Common
Stock, and will be deemed to be used to purchase additional phantom “stock
units” representing Company’s Common Stock at the closing price of the stock on
the date the Common Stock dividend is paid. Any fractional stock units will be
accounted for as non-interest bearing cash. The Deferred Compensation Account
shall also be adjusted for any stock dividends, stock splits, etc. In the event
the Dividend Reinvestment Plan is modified in any way, such deemed dividends
credited through this Plan will be handled in accordance with said modification.
If the Dividend Reinvestment Plan is terminated, such deemed dividends credited
through this Plan will continue to be reinvested in accordance with the
provisions of the terminated Dividend Reinvestment Plan.

D. Amount of Account. The amount equal to the balance in the Deferred
Compensation Account of the Participant, taking into account all credits, shall
be the amount a Participant shall be entitled to receive under the terms of the
Plan; provided, that with respect to all deferrals into phantom “stock units,”
the phantom “stock units” will be settled in shares of Common Stock made
available under the Equity Compensation Plan.

E. Statement of Account. The Company shall furnish or cause to be furnished to
each Participant in the Plan an annual statement of his/her Deferred
Compensation Account.

ARTICLE XI

DISTRIBUTIONS AND PAYMENTS

A. Requirements for Distributions and Payments. Notwithstanding anything to the
contrary expressed or implied herein, the following requirements shall apply to
the Plan, to all Elections or Subsequent Elections made by Participants under
the Plan, and to all distributions and payments made pursuant to the Plan.

1. Any compensation deferred under the Plan shall not be distributed earlier
than:

 

  a. Separation from Service of the Participant,

 

  b. the date the Participant becomes Disabled,

 

  c. death of the Participant,

 

  d. a Specified Time (or pursuant to a Fixed Schedule) specified under the Plan
at the date of deferral of such compensation,

 

  e. a change in ownership or control, or

 

  f. the occurrence of an Unforeseeable Emergency.

 

9



--------------------------------------------------------------------------------

2. Notwithstanding the foregoing, in the case of any Participant who is a
Specified Employee, no distribution shall be made before the date which is six
(6) months after the date of the Participant’s Separation from Service, or, if
earlier, the date of death of such Participant.

3. No acceleration of the time or schedule of any distribution or payment under
the Plan shall be permitted or allowed, except to the extent provided in
Treasury Regulations issued under Code Section 409A.

4. If the Plan, or the Committee acting pursuant to the Plan, permits under any
Subsequent Election by a Participant a delay in a payment or a change in the
form of payment of Compensation deferred under the Plan, such Subsequent
Election shall not take effect until at least twelve (12) months after the date
on which it is made. In the case of a Subsequent Election related to a payment
to be made upon Separation from Service of a Participant, at a Specified Time or
pursuant to a Fixed Schedule, or upon a change in ownership or control, the
first payment with respect to which such Subsequent Election is made shall be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made; and any such Subsequent Election related to a
payment at a Specified Time or pursuant to a Fixed Schedule may not be made less
than twelve (12) months prior to the date of the first scheduled payment to
which it relates.

B. Distribution Options. By the written irrevocable Election of the Non-Employee
Director, pursuant to the Deferred Compensation Agreement he/she must select one
of the following forms of payment of the amount of Director Compensation
deferred (and interest or deemed dividends credited thereto) from his/her
Deferred Compensation Account:

1. A payment in a single distribution immediately upon his/her Determination
Date; or

2. Payment amounts of cash deferred in monthly installments over a specified
number of years, and commencing at a time on or after his/her Determination Date
as designated by the Participant’s irrevocable election; or

3. A payment of phantom stock units deferred in a single distribution of Common
Stock on a Distribution Date elected by him/her in accordance with the Plan.

C. Determination Date. The Distributable Balance in the Deferred Compensation
Account with respect to any Plan Year shall become fixed and determined at a
Participant’s Determination Date.

D. Distributable Balance. The Distributable Balance in the Deferred Compensation
Account of a Participant for any deferrals under the Cash Deferral Option is the
cash balance of such Deferred Compensation Account at the Participant’s
Determination Date.

 

10



--------------------------------------------------------------------------------

E. Determination of Distributable Balance. The Distributable Balance in the
Deferred Compensation Account of a Participant for any deferrals under the
Phantom Stock Option shall be, prior to the effective date of this amendment and
restatement, an amount equal to the Fair Market Value of the phantom “stock
units” in such Deferred Compensation Account at Participant’s Determination Date
and on or after the effective date of this amendment and restatement, the number
of shares of Common Stock equal to the number of phantom “stock units” plus any
cash amounts held in respect of fractional “stock units.”

F. Valuation. At the Determination Date of a Participant, such Participant’s
Deferred Compensation Account Distributable Balance for all Plan Years shall be
valued. From that Determination Date forward, any remaining cash balance in the
Account (i.e., balance during the time of installment payments) shall bear
interest at the Investment Return Rate and any remaining phantom “stock unit”
balance shall continue to be credited with “dividends” as provided in paragraph
X.c. above. In the event a Participant elects payment of the cash balance of the
Participant’s Deferred Compensation Account Distributable Balance in
installments, each installment shall be calculated by dividing the then value of
that portion of the Deferred Compensation Account which is in cash by the number
of installments remaining as of such date. To the extent the Distributable
Balance is payable and distributable in shares of Common Stock of the Company,
that part of the Participant’s Deferred Compensation Account that consists of
phantom stock units and phantom dividends shall be payable in shares of Common
Stock which shall be issued in a single distribution to the Participants under
the Company’s Equity Compensation Plan on the Distribution Date elected by the
Participant.

G. Distribution; Disability or Death of Participant. Distribution of a
Participant’s Distributable Balance shall commence immediately upon the
occurrence of the Disability or death of the Participant, if such event occurs
prior to the Distribution Date elected by the Participant, and such distribution
shall be made in the form elected by the Participant. In such a case, the
Distributable Balance in the Deferred Compensation Account of the Participant
shall be determined as of the date of such event in like manner as if such event
was a Determination Date for such Participant.

H. Distributions Continued. Distribution of the Distributable Balance in the
form elected by the Participant shall continue in the event of Disability or
death of the Participant on or after the Distribution Date.

I. Form of Distribution; Disability. Distribution of the Distributable Balance
in the form elected by the Participant shall be made to the Participant in the
event of Disability of such Participant; provided, that the Committee may, in
its sole discretion, direct that such distribution instead be made to a guardian
or other representative of a Participant who is disabled.

J. Form of Distribution; Death of Participant. Each Non-Employee Director who is
a Participant shall also designate a Beneficiary to receive the unpaid balance
of the value of the Participant’s Deferred Compensation Account in the event of
the Participant’s death prior to complete distribution of such unpaid balance of
the Account. The unpaid balance shall be received in the form elected by the
Participant. If no Beneficiary is designated, then the Participant’s Deferred
Compensation Account shall be distributed to the estate of the deceased
Participant.

 

11



--------------------------------------------------------------------------------

K. No Acceleration of Distribution and Payment. No acceleration of the time or
schedule of any payment or amount scheduled to be paid pursuant to the terms of
the Plan shall be allowed, and no such accelerated payment may be made whether
or not provided for under the expressed or implied terms of such Plan. Provided,
that there may be an acceleration of a payment in accordance with the express
provisions allowing the same under the Treasury regulations issued under Code
Section 409A or the Committee may have discretion to permit such acceleration to
be made consistent with the regulations. Provided, that a Participant shall have
no discretion with respect to whether a payment will be accelerated, and the
Corporation or Committee shall not provide a Participant a direct or indirect
election as to whether the Corporation’s or Committee’s discretion to accelerate
a payment will be exercised, even if such acceleration would be permitted under
the regulations.

L. Section 409A Compliance. This Plan is intended to comply with Section 409A of
the Code or an exemption therefrom and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code.

ARTICLE XII

NON-ASSIGNABILITY

The right of a Non-Employee Director or Beneficiary to receive payments under
this Plan shall not be pledged, assigned, transferred or subject to garnishment
attachment or other legal process by creditors of such Non-Employee Director or
Beneficiary.

ARTICLE XIII

ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Executive Compensation Committee of the
Board, or by such other Committee as may be appointed and designated by the
Board to administer the Plan from time to time. The Executive Compensation
Committee shall supervise and direct the administration and operation of the
Plan, and shall have such powers and duties as are specified in the Plan, or are
otherwise necessary and appropriate thereto. The Committee, in its sole
discretion, may establish rules and procedures governing the administration of
the Plan, and shall have the power to interpret provisions of the Plan, and
construe and determine the effect of Participant Deferred Agreements and other
instruments pertaining to the Plan, and all actions taken by the Executive
Compensation Committee pursuant to the foregoing shall be binding on all
Participants, Beneficiaries and other persons. Day-to-day authority and
responsibility for administration of the Plan may be delegated to the Company’s
Benefit Plan Administration Committee and its authorized representatives, and
all actions taken thereby shall be entitled to the same deference as if taken by
the Committee itself.

ARTICLE XIV

FUNDING

A. Company Obligation. The amounts of compensation deferred by any Non-Employee
Director under this Plan shall constitute an unfunded and unsecured promise by
the Company to pay such Non-Employee Director the deferred compensation from the
general assets of the Company in the future.

 

12



--------------------------------------------------------------------------------

B. Nonqualified Trust. Although the Company may make, in its sole discretion,
investments for the purpose of providing funds to pay such unsecured obligations
made by it to the Plan, any such investments shall remain the sole and exclusive
property of the Company subject to claims of its creditors generally; provided,
that the Company may, at its option, create a grantor or rabbi trust to pay part
or all of its obligations under the Plan as it determines to the extent
permissible without changing the unfunded and unsecured nature of its deferred
compensation obligations to Participants under the Plan.

ARTICLE XV

STATE LAWS GOVERNING PLAN

This Plan shall be governed by the laws of the State of Oklahoma.

ARTICLE XVI

AMENDMENT OR TERMINATION OF PLAN

This Plan shall continue in effect until amended or terminated by the Board of
Directors. Any such amendment or termination shall not adversely affect any
Deferred Compensation Account of a Participant then in existence under the Plan
or any rights of a Participant under a Deferred Compensation Agreement entered
into with a Participant prior to such amendment or termination.

 

13